[Employee]


THE MARCUS CORPORATION
2004 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD

You have been granted an option (this “Option”) to purchase shares of common
stock of The Marcus Corporation (the “Company”) under The Marcus Corporation
2004 Equity Incentive Plan (the “Plan”) with the following terms and conditions:

Overview of Option: See the cover page for the Grant Date, the number of Options
granted, and the Option Price per Share.     Expiration Date: This Option will
expire upon the close of business at the Company headquarters on the Expiration
Date listed on the cover page, subject to earlier termination as described under
"Termination of Employment" below.     Vesting Schedule: This Option will vest
and become exercisable as set forth on the cover page.       This Option will
become fully vested if you die while employed by the Company or a subsidiary.
Upon any other termination of employment from the Company or a subsidiary, you
will forfeit the portion of this Option that is not vested as of the date of
your termination.     Manner of Exercise: You may exercise this Option only to
the extent vested and only if this Option has not expired or terminated. During
your lifetime, only you (or your legal representative in the event of your
disability) may exercise this Option. If someone else wants to exercise this
Option after your death, that person must contact the Secretary of the Company
and prove to the Company's satisfaction that he or she is entitled to do so.    
  To exercise this Option, you must provide notice to the Secretary of the
Company on such form as the Secretary prescribes. Your notice must be
accompanied by payment of the aggregate option price: (1) in cash; (2) by check
or money order made payable to the Company; (3) by delivering previously owned
Shares, duly endorsed in blank or accompanied by stock powers duly endorsed in
blank (which will be valued at their Fair Market Value on the date of exercise)
that have been held for at least six (6) months or purchased on the open market;
or (4) any combination of the foregoing.       Your ability to exercise this
Option may be restricted by the Company if required by applicable law.    
Termination of
Employment: If your employment with the Company or a subsidiary terminates for
other than "Cause" (as defined below), this Option will terminate upon the close
of business at the Company headquarters as follows:       •      If your
employment terminates as a result of death, Disability (as defined below) or
Retirement (as defined below), this Option will terminate one hundred and eighty
(180) days after the date of your termination of employment.       •      If
your employment terminates for any other reason, this Option will terminate
ninety (90) days after the date of your termination of employment.       For
purposes hereof, "Disability" means that you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or last for a
continuous period of at least twelve (12) months. For purposes hereof,
"Retirement" means termination of employment from the Company or a subsidiary on
or after meeting the age and service requirements for early or normal retirement
under a defined benefit pension plan in which you participate as an employee of
the Company or a subsidiary, or as defined under the Company's or subsidiary's
retirement policy.       If your employment is terminated for Cause, this entire
Option (whether vested or nonvested) will immediately terminate. For this
purpose, (1) if you are subject to an employment agreement with the Company or
an affiliate that includes a definition of "Cause," that definition shall apply
for purposes hereof, or (2) in any other case, "Cause" means any act or omission
that is deemed contrary to the interests of the Company or any subsidiary or not
in the interests of the Company or any subsidiary, as determined by the Board of
Directors or Committee.       However, in no event will this Option be
exercisable after its Expiration Date.     Tax Withholding: If this Option is
designated on the cover page as an Incentive Stock Option, no withholding taxes
are due upon exercise.       If this Option is designated on the cover page as a
Nonqualified Stock Option, at the time of exercising this Option, you must pay
to the Company the amount of withholding taxes due as a result of the exercise.
You may pay the withholding taxes due: (1) in cash; (2) by check or money order
made payable to the Company; (3) by delivering previously owned Shares, duly
endorsed in blank or accompanied by stock powers duly endorsed in blank (which
will be valued at their Fair Market Value on the date of exercise), provided
that Shares may be used to pay only the minimum withholding taxes due; or (4)
any combination of the foregoing. The Company may also permit you to pay the
withholding taxes by other means, such as deductions from your paycheck.    
Transferability: You may not transfer or assign this Option for any reason,
other than under your will or as required by intestate laws, unless otherwise
permitted by the Committee. Any attempted transfer or assignment will be null
and void.     Restrictions on Resale: By accepting this Option, you agree not to
sell any Shares acquired under this Option at a time when applicable laws,
Company policies (including, without limitation, the Company's insider trading
policy) or an agreement between the Company and its underwriters prohibit a
sale.     Optionee Rights: You are not considered a Company shareholder until
you exercise this Option, pay all withholding taxes due, and receive a
certificate for the Shares. Shares issued under this Option will be fully paid
and nonassessable by the Company, except as provided by Section 180.0622(2)(b)
of the Wisconsin Business Corporation Law. The grant of this Option does not
confer on you any right to continue in employment with the Company or a
subsidiary. The Company or subsidiary may terminate your employment at any time
for any reason.     Committee Authority: By accepting this Option, you agree
(including on behalf of your legal representatives or beneficiaries) that the
Plan and this Option are subject to discretionary interpretation by the
Committee and that any such interpretation is final, binding and conclusive on
all parties. In addition, the Committee may modify, amend or extend this Option
at any time and for any reason, including accelerating the vesting of this
Option, provided that no modification, extension or renewal will alter, impair
or adversely affect this Option without your written consent.

This Option is granted under and governed by the terms and conditions of the
Plan. Additional provisions regarding this Option and definitions of capitalized
terms used and not defined in this Option can be found in the Plan.

